 J.C.R. CONSTRUCTIONJ.C.R. Construction,Inc.andWilliam R.Zimmer-manandMicheal J.Pascarelli.Cases 34-CA-4366 and 34-CA-4370May 18, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYUpon a charge filed by William R. Zimmerman,an individual, on June 29, 1989, and a charge filedby Michael J. Pascarelli, an individual, on July 6,1989, the General Counsel of the National LaborRelations Board issued a consolidated complaint onAugust 28, 1989, against J.C.R. Construction, Inc.,the Respondent, alleging that it has violated Sec-tion 8(a)(5) and (1) of the National Labor RelationsAct.Although properly served copies of thecharges and complaint, the Respondent has failedto file an answer.On December 19, 1989, the General Counselfiled a Motion for Summary Judgment, with exhib-its attached. On January 4, 1990, the Board issuedan order transferring the proceeding to the Boardand a Notice to Show Cause why the motionshould not be granted. The Respondent filed no re-sponse. The allegations in the motion are thereforeundisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown. The consolidated com-plaint states that unless an answer is filed within 14days of service, "all of the allegations in the con-solidated complaint shall be deemed to be admittedto be true and shall be so found by the Board."Further, the undisputed allegations in the Motionfor Summary Judgment disclose that counsel forthe General Counsel, by certified letter dated No-vember 6, 1989, notified the Respondent that unlessan answer was received by November 13, 1989, aMotion for Summary Judgment would be filed.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTION597The Respondent, a Connecticut corporation withan office and place of business in West Haven,Connecticut, has been engaged as a general con-tractor in the building and construction industry,constructing residential and commercial facilities.During the 12-month period ending July 31, 1989,the Respondent, in the course and conduct of itsbusiness operations, purchased and received at itsState of Connecticut jobsites products, goods, andmaterials valued in excess of $50,000 from otherenterprises located within the State of Connecticutthat had received the products, goods, and materi-als directly from points outside the State of Con-necticut.We find that the Respondent is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Unionis a labor organization within the meaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent, asdescribed in article II of the collective-bargainingagreements referred to below, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All carpenters employed by the Employer, ex-cluding all other employees employed by theEmployer such as watchmen, guards, manage-ment employees, clerical employees, engineers,draftsmen, and supervisory personnel as de-fined in the Act.On October 6, 1986, the Respondent entered intoan acceptance agreement adopting the collective-bargaining agreement between the Union and theAssociatedGeneralContractors of Connecticut(AGC), and agreeing to be bound to such futureagreements between the Union and the AGCunless timely notice was given to the contrary.Pursuant to this agreement, the Respondent grant-ed recognition to the Union as the exclusive collec-tive-bargaining representative of the unit withoutregard to whether the majority status of the Unionhad ever been established under the provisions ofSection 9(a) of the Act. Such recognition has beenincluded in the successor collective-bargainingagreement between the Union and the AGC,which is effective from April 5, 1989, to March 31,1991.At all material times since October 6, 1986,by virtue of Section 8(f), the Union has been the298 NLRB No. 79 598DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDlimited exclusive collective-bargaining representa-tive of the unit.'Since on or about December 29, 1988, the Re-spondent has failed to continue in full force andeffect all the terms and conditions of the agree-ments described above by failing to make the con-tractually required contributions to the ConnecticutCarpentersHealth,Pension and Annuity Funds.The terms and conditions of the agreements thatthe Respondent failed to continue in full force andeffect are terms and conditions of employment ofemployees in the above-described unit, and aremandatory subjects of bargaining. The Respondentengaged inthis conduct without prior notice to theUnion and without having afforded the Union anopportunity to bargain as the limited exclusive rep-resentative of the Respondent's employees in theunit regarding such conduct and its effects.We find that by these actions the Respondent hasfailed and refused to bargain collectively and ingood faith with the Union, and has thereby en-gaged in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy failing, since on or about December 29, 1988,to continue in full force and effect all the termsand conditions of the original 1986 collective-bar-gaining agreement and the successor collective-bar-gaining agreement effective April 5, 1989, throughMarch 31, 1991, and by failing to make the contri-butions to the Connecticut Carpenters Health, Pen-sion and Annuity Funds, as provided in the collec-tive-bargaining agreements and as required by theRespondent's October 6, 1986 acceptance agree-ment, the Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.iTo the extent that complaint par. 11 alleges that the Union is the ex-clusive representative of the unit employees by virtue of Sec. 9(a), it isclear, based on complaint par 10, which alleges that the Respondentgranted recognition to the Union without regard to majority status, thattheRespondent and the Union have established an 8(f) relationship.Under the principles ofJohn Deklewa & Sons,282 NLRB 1375 (1987),enfd sub nomIronWorkers Local 13 v. NLRB,843 F.2d 770 (3d Cir.1988),an 8(1) signatory union does not acquire full 9(a)status basedsolely on an employer's adoption of an 8(f) agreement. Accordingly, wefind that the Union is the limited exclusive representative of the Respond-ent's unit employees. Id at 1386-1387.We shall order the Respondent to make wholeitsunit employees by paying Connecticut Carpen-tersHealth, Pension and Annuity Fund contribu-tions to the funds, as provided in the collective-bar-gaining agreements, that have not been paid andthat would have been paid absent the Respondent'sunilateraldiscontinuance of the payments.2 TheRespondent shall also reimburse its employees forany expenses ensuing from its failure to make suchcontributions, as set forth inKraft Plumbing &Heating,252 NLRB 891 fn. 2 (1980), enfd. mem.661 F.2d 940 (9th Cir. 1981), with interest to becomputed in the manner prescribed inNew Hori-zons for the Retarded,283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders thattheRespondent, J.C.R. Construction, Inc.,WestHaven, Connecticut, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with Local24,United Brotherhood of Carpenters and Joinersof America, AFL-CIO as the limited exclusive bar-gaining representative of the employees in the ap-propriate unit set forth below, by failing to contin-ue in full force and effect all the terms and condi-tions of the collective-bargaining agreements byfailing tomake contributions to the ConnecticutCarpenters Health, Pension and Annuity Funds, asprovided in the collective-bargaining agreementsand as required by the Respondent's October 6,1986 acceptance agreement or any extension towhich it may be bound.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole the unit employees by makingcontributionstotheConnecticutCarpentersHealth, Pension and Annuity Funds, as provided inthe collective-bargaining agreements and as re-quired by the Respondent's 1986 acceptance agree-2 Because the provisions of employee benefit fund agreements are vari-able and complex,the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments. We leave to the compliance stage the questionof whether the Respondent must pay any additional amounts into thebenefit funds to satisfy our "make-whole"remedyThese additionalamounts may be determined,depending on the circumstances of eachcase, by reference to provisions in the documents governing the funds atissue and, where there are no governing provisions, to evidence of anyloss directly attributable to the unlawful withholding action, which mightinclude the loss of return on investment of the portion of funds withheld,additional administrative costs, etc., but not collateral losses.Merry-weather Optical Co.,240 NLRB 1213 (1979). J.C.R. CONSTRUCTIONment or any extension to which it may be bound,that have not been paid and that would have beenpaid absent the Respondent's unilateral discontinu-ance of the payments, and by reimbursing the unitemployees for any expenses ensuing from the Re-spondent's unlawful failure to make such payments,in the manner set forth in the remedy section ofthis decision. The appropriateunit is:All carpenters employed by the Employer, ex-cluding all other employees employed by theEmployer such as watchmen,guards,manage-mentemployees, clerical employees,engineers,draftsmen, and supervisorypersonnel as de-fined in the Act.(b) Preserve and, on request, make available tothe Boardor its agents for examinationand copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamountof backpay due under the terms of theOrder.(c) Post at its facility in West Haven, Connecti-cut, copies of the attached notice marked "Appen-dix."3 Copies of the notice, on forms provided bythe Regional Director for ][legion 34, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly, upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-al LaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Government599The National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withLocal 24, United Brotherhood of Carpenters andJoiners of America, AFL-CIO as the limited exclu-sive bargainingrepresentative of the employees inthe appropriate unit set forth below, by failing tocontinue in full force and effect all the terms andconditions of the collective-bargaining agreementsby failing to make contributions to the ConnecticutCarpenters Health, Pension and Annuity Funds, asprovided in our collective-bargaining agreementsand as required by our October 6, 1986 acceptanceagreementor any extension to which we may bebound.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole our unit employees bymaking contributions to the Connecticut Carpen-tersHealth, Pension and Annuity Funds, as provid-ed in the collective-bargainingagreements and asrequired by our 1986 acceptance agreement or anyextensiontowhich we may be bound, that havenot been paid, and by reimbursing our unit employ-ees for any expenses ensuing from our unlawfulfailure to make such payments, with interest. Theappropriateunit is:All carpenters employed by the Employer, ex-cluding all other employees employed by theEmployer such as watchmen, guards,manage-ment employees, clerical employees,engineers,draftsmen, and supervisory personnel as de-fined in the Act.J.C.R. CONSTRUCTION, INC.